 1                                                  THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   UNITED STATES OF AMERICA,                      ) No. CR 18-279-RSL
                                                    )
 9                   Plaintiff,                     )
                                                    ) ORDER EXTENDING PRETRIAL
10              v.                                  ) MOTIONS DEADLINE
                                                    )
11   EMILIANO HERNANDEZ-                            )
     LOMBERA,                                       )
12                                                  )
                     Defendant.                     )
13                                                  )
14          THE COURT has considered the defense’s motion requesting an extension of
15   the deadline for pretrial motions and the record in this case. The Court finds that the
16   requested extension is reasonable and necessary and that the ends of justice will be
17   served by ordering an extension for the time in which to file pretrial motions.
18          IT IS THEREFORE ORDERED that the pretrial motions deadline in this case is
19   extended from August 21, 2019, to August 30, 2019.
20          DONE this 22nd day of August, 2019.
21
22
                                                       A
                                                       Robert S. Lasnik
                                                       United States District Judge
23
24   Presented by:
     s/ Vanessa Pai-Thompson
25   Assistant Federal Public Defender
     Attorney for Emiliano Hernandez-Lombera
26

                                                                  FEDERAL PUBLIC DEFENDER
      ORDER EXTENDING PRETRIAL MOTIONS                               1601 Fifth Avenue, Suite 700
      DEADLINE                                                         Seattle, Washington 98101
      (USA v. Hernandez-Lombera; CR18-279RSL) - 1                                 (206) 553-1100
